Citation Nr: 1102282	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia patella for the periods prior to January 8, 2010, 
and from March 1, 2010, to the present.

2.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia patella.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active military service from June 1981 to June 
1984.

These matters come before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which continued the previously assigned 10 percent evaluations 
for the Veteran's service-connected right and left knee 
disabilities. 

In an April 2010 rating decision, the RO assigned a 100 percent 
temporary total rating (T/TR) under the provisions of 38 C.F.R. § 
4.30 based on the need for convalescence following a left knee 
arthroscopy and partial lateral meniscectomy, effective January 
8, 2010.  Thereafter, a scheduler 10 percent rating was restored 
from March 1, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5261 (2010).  Thus, regarding the claim for an 
increased rating for a left knee disability, this decision will 
address the periods prior to January 8, 2010, and from March 1, 
2010, to the present.

In September 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to a rating in excess of 10 percent for 
right knee chondromalacia patella is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence has not shown instability in 
the Veteran's left knee disability on clinical testing.

2.  The Veteran has demonstrated range of motion in his left knee 
from 0-60 degrees, even contemplating functional limitation.

3.  The evidence does not show effusion in the Veteran's left 
knee.

4.  Following meniscus surgery, the Veteran continues to have 
symptomatic knee problems such as locking and popping.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left 
knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257, 5258, 5259, 5260, 5261 (2010).

2.  The criteria for a separate 10 percent for rating for removal 
of the semilunar cartilage were met March 1, 2010.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5259 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO 
in correspondence dated in July 2007 and August 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.

With respect to the Dingess requirements, in July 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that notice, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records, and records from 
the Social Security Administration (SSA).  The Veteran submitted 
private treatment records as well as written statements 
discussing his contentions.  

The Veteran was provided with VA examinations in August 2007, 
August 2008, and May 2010.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's left knee disability since the May 2010 VA 
examination.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the above VA examination reports to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claim.  While the Veteran complained that he did not 
receive an adequate examination and about the examiner, a review 
of the examination reports does not support the need for an 
additional examination.  The VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.  

Additionally, in September 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the September 2010 hearing, the undersigned Acting 
Veterans Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding the symptoms related to the Veteran's left knee 
disability, to include its effect on his daily living and 
occupation.  See T. at p. 4 -5 & 11-13.  Therefore, not only was 
the issue "explained . . . in terms of the scope of the claim 
for benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the Veteran's claim for an increased rating.  As such, the Board 
finds that, consistent with Bryant, the undersigned Acting 
Veterans Law Judge complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate 
the claim based on the current record.

The Board therefore finds that no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
In this case, the Veteran is currently assigned a 10 percent 
rating for his service-connected left knee chondromalacia patella 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 (2010), 
based on a finding of arthritis with limitation of extension.

For traumatic arthritis, Diagnostic Code 5010 directs that the 
evaluation of arthritis be conducted under Diagnostic Code 5003.  
Under Diagnostic Code 5003, the severity of degenerative 
arthritis, established by x-ray findings, is to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints affected, which in this 
case would be Diagnostic Code 5260 (limitation of flexion of the 
leg) and Diagnostic Code 5261 (limitation of extension of the 
leg).  

When there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a limitation-
of-motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5256, a 30 percent disability evaluation is 
assigned for ankylosis of the knee, favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Under Diagnostic Code 5257, a 10 percent disability evaluation is 
contemplated when other impairment of the knee, recurrent 
subluxation or lateral instability, is mild.  A 20 percent 
disability evaluation is contemplated when such impairment is 
moderate.  A 30 percent disability evaluation is assigned when 
such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2010).

Under Diagnostic Code 5258, a 20 percent disability evaluation is 
assigned for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

Under Diagnostic Code 5259, a 10 percent disability evaluation 
may be assigned for removal of semilunar cartilage that is 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

Under Diagnostic Code 5260, a 10 percent disability evaluation is 
warranted when flexion of the leg is limited to 45 degrees.  A 20 
percent disability evaluation is warranted when flexion is 
limited to 30 degrees.  A 30 percent disability evaluation is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5261, a 10 percent disability evaluation is 
warranted when extension is limited to 10 degrees.  A 20 percent 
disability evaluation is warranted when extension is limited to 
15 degrees.  A 30 percent disability evaluation is warranted when 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2010).  

Standard range of knee motion is from 0 degrees (extension) to 
140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2010).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, the VA General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also x-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  Painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The VA General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.  In addition, the VA General Counsel has held 
that separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

Factual Background

X-ray reports dated in April 2006 listed an impression of early 
degenerative osteoarthritis involving knees bilaterally without 
fracture.  A May 2006 VA X-ray report revealed minimal 
degenerative joint disease (DJD) of both knees, which was not 
serious enough to require a brace.  A June 2006 VA physical 
medicine rehab education consult record showed complaints of knee 
pain, instability, and tenderness.  The Veteran added that he 
felt that his kneecap was slipping away and he reported using a 
cane.  The doctor indicated that there was no swelling and listed 
an impression of bilateral knee pain with degenerative arthritis.  
In July 2006, the Veteran was noted to have limited flexion with 
no effusion or edema.  He received physical therapy for his knee 
disorders in August 2006.  A September 2006 VA orthopedic consult 
record noted complaints of swelling, popping, and occasional 
giving way.  Physical examination findings were noted as medial 
joint line tenderness, extension of 0 degrees, flexion to 90 
degrees, and medial joint space narrowing on X-ray.  The examiner 
listed an impression of early osteoarthritis with possible 
meniscus tears.

An October 2006 private MRI report of the left knee noted 
findings consistent with chondromalacia patella, once again there 
was no mention of any effusion in the left knee.

In January 2007, the Veteran filed a claim seeking a higher 
evaluation for his service-connected left knee chondromalacia 
patella. 

VA treatment notes dated in September 2006 and May 2007 detailed 
complaints of bilateral knee pain due to DJD with failed 
conservative therapy.  

In an August 2007 VA joints examination report, the Veteran 
complained of left knee pain, stiffness, tingling, locking, pain 
with weight bearing, and bi-monthly flare-ups with increased pain 
and stiffness.  It was noted that the Veteran was going to school 
for electrical technology and was able to manage his school work.  
He was also able to perform all his activities of daily life 
unassisted.  The Veteran used a cane, but did not require any 
other assistive devices or braces.  Radiological findings from 
October 2006 were noted to show chondromalacia of the patella, 
marginal osteophytes, marrow edema of the patella in the left 
knee.  Physical examination findings were listed as normal 
stability, normal collateral ligaments, pain on McMurray's test, 
and demonstrable objective pain on extension.  Range of motion 
findings of the left knee were listed as flexion to 60 degrees on 
active motion and 84 degrees on passive motion and extension to 0 
degrees.  The examiner found that extension was full, but he 
noted that there were objective signs of pain on extension at 28 
degrees that became more severe at 0 degrees.  The examiner 
indicated that the Veteran had flexion to 64 degrees after 
repetitive motion with no objective pain at flexion.  He 
commented that there were some anatomical inconsistencies in this 
case, as the Veteran found the 60 degree position to be a restful 
and comfortable position while he was sitting on the examining 
table but complained greatly of pain while going there in a prone 
position during range of motion testing.  The examiner diagnosed 
bilateral chondromalacia of the patella with mild arthritic 
changes.  He indicated that the flexion examination was 
questionable because the Veteran exerted minimal effort in 
flexion of his knees.  It was further noted that the Veteran was 
able to dress standing, bend his knees quickly and without pain, 
sit very comfortably, and show no sign of discomfort as he stood 
up and put his pants on after the examination was completed.  
Finally, he reported that he was unable to estimate function in a 
flare-up without undue speculation. 

Additional VA treatment notes dated in December 2007 as well as 
January and March 2008 listed an impression of chronic bilateral 
knee pain and polyarthritis. 

Records from SSA were associated with the file and contained a 
physical evaluation form executed by J. B., M.D. concerning the 
Veteran's ability to do work-related activities.  It was 
indicated that he could not lift or carry over 20 pounds of 
weight, could not walk or stand for over an hour each during an 
eight hour day, could ambulate four blocks without use of a cane, 
could frequently operate foot controls, could never knee/crawl/be 
exposed to extreme cold, could occasionally climb stairs/climb 
ladders/crouch/be exposed to unprotected heights, could 
frequently stoop, could continuously balance and operate a motor 
vehicle, and could attend to the activities of daily living and 
traveling. 

In an August 2008 VA joints examination report, the Veteran 
complained of left knee pain, instability, intermittent catching 
sensation, and tightness.  It was noted that the Veteran worked 
full time as a lift operator, sometimes taking longer breaks than 
normal or missing work secondary to knee pain.  He indicated that 
he was independent in his activities of daily living but used a 
cane at times as well as suffered from chronic pain rather than 
recurrent flare-ups.  Physical examination findings were listed 
as no swelling, somewhat slow but otherwise essentially normal 
gait, tenderness of the patellofemoral joint as well as over the 
medial and lateral joint line, no ligamentous stability, and no 
measurable atrophy of the thighs.  Range of motion findings of 
the left knee were listed as flexion to 130 degrees and extension 
to 0 degrees with pain on motion at endpoint and no additional 
limitation of motion after repetitive motion.  The examiner 
listed an impression of service-connected left knee 
chondromalacia of the patella, noting that the Veteran's 
disability does not keep him from doing his job or affect his 
activities of daily living. 

A January 2009 VA MRI report of the left knee revealed pronounced 
chondromalacia patella, suspected tear of the anterior of the 
lateral meniscus, advanced DJD with hypertrophic spurring 
present, and a prominent bony spur that projected posteriorly 
from the tibia abutting the posterior aspect of the posterior 
cruciate ligament.  However, no mention was made of any effusion.  
A January 2009 VA x-ray report of the left knee revealed normal 
loss of joint space in the medial compartment, minimal 
degenerative change, and no intrinsic bone lesion.  The x-ray 
report did not show that any effusion was present.  The Veteran 
underwent Supartz injections to the knees in May and June 2009.  
A November 2009 VA orthopedic consultation note detailed that the 
Veteran had probable internal derangement of the left knee and 
discussed treatment options.  A December 2009 x-ray report showed 
no significant interval change from the January 2009 study, the 
report also specifically found no effusion.  In January 2010, the 
Veteran underwent a left knee surgery for repair of a left 
lateral torn meniscus. 

In a May 2010 VA joints examination report, the Veteran 
complained of left knee pain, giving way, and occasional locking.  
He reported twice monthly flare-ups with swelling when he walks 
over 200 yards at a time, stands for more than 25 minutes, and 
with any stair climbing.  It was noted that the Veteran worked 
full time as a lift operator with decreased work reliability due 
to frequent absenteeism cause by flare-ups of knee pain.  He 
indicated that he was independent in his activities of daily 
living but used a cane due to his back and knee conditions.  
Physical examination findings were listed as slow but unantalgic 
gait with knee braces and use of straight cane, no swelling, 
tenderness of the medial and lateral aspects of patella and with 
compression, no ligamentous instability, and negative McMurray's 
test.  Range of motion findings of the left knee were listed as 
flexion to 115 degrees (with grabbing his leg with his left hand 
from 45 to 115 degrees) and extension to 0 degrees (with moaning 
from -40 degrees to 0 degrees).  The examiner indicated that 
there was no additional limitation of motion after repetitive 
motion and listed an impression of severe chondromalacia patella.  
He reiterated that the Veteran could have an increase in knee 
pain and further limitations in his knee range of motion 
affecting his functional capacity but could not estimate any 
additional functional loss during a flare-up without speculation. 

During his September 2010 hearing, the Veteran reported 
functional limitation related to his service-connected knee 
disorders around the house and yard.  He also indicated that he 
missed a day from work due to his knees every other month.  It 
was noted that he used knee braces, had limitation of motion and 
function, and suffered locking episodes twice a week.

Analysis

Given the objective medical findings of limitation of left knee 
motion, tenderness, no lateral instability, and pain on motion as 
well as DJD and chondromalacia patella, and the Veteran's 
subjective complaints of knee pain, pain on motion, instability 
or giving way, intermittent locking or catching sensation, and 
functional limitation, the RO has appropriately assigned a 10 
percent rating for the Veteran's service-connected left knee 
chondromalacia patella, based on a finding of arthritis without 
compensable limitation of motion.  As no more than a 10 percent 
rating is assignable under Diagnostic Code 5003 for arthritis 
affecting a major joint.

In order to warrant a rating in excess of 10 percent for 
arthritis, compensable limitation of motion must be shown.  
However, the Veteran has consistently shown full extension at his 
three VA examinations, and prior to his surgery he demonstrated 
flexion of 60 degrees or more on several occasions.  Following 
surgery, the Veteran demonstrated range of motion from 0-115.  As 
such, at no time during the course of the Veteran's appeal has he 
demonstrated compensable limitation of motion in his left knee 
based on either limitation of extension or limitation of flexion.
 
The Board further finds that there is no basis for the assignment 
of a higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-7.  Evidence reflects that the currently assigned 10 percent 
rating properly compensates him for the extent of functional loss 
resulting from symptoms like painful motion, tenderness, slow 
gait, and stiffness.  In this regard, the Board notes that the 
August 2007, August 2008, and May 2010 VA examination findings 
detailed objective evidence of pain with motion, but no 
additional loss of motion was noted on repetitive motion and the 
Veteran was noted to remain independent in his activities of 
daily living.  The Veteran did demonstrate objective evidence of 
pain, but it has not been shown to limit the range of motion in 
his left knee sufficiently to warrant a compensable rating based 
on either flexion or extension.  Thus, evidence of record does 
not reflect any findings of functional loss greater than that 
contemplated by the currently assigned 10 percent rating.  

However, to give the Veteran every consideration in connection 
with the matter on appeal, the Board must consider all 
potentially applicable diagnostic codes under 38 C.F.R. § 4.71a 
in rating the Veteran's left knee disability.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (one diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated symptomatology).  

Competent medical evidence is absent any findings of left knee 
ankylosis as the Veteran has shown considerable range of motion 
in his left knee.  Additionally, the Veteran was found to have no 
ligamentous instability at his three VA examinations and there 
have not been any objective findings of instability in the VA 
treatment records.  As such, a separate rating is not warranted 
for recurrent subluxation or lateral instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

A rating was considered under 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  However, a rating of this nature requires pain, locking 
and effusion in the knee.  In the Veteran's case, the evidence 
clearly shows pain and locking, but effusion was consistently not 
shown on x-ray, MRI and on physical examination.  For example, 
findings of no effusion were specifically made in July 2006 and 
December 2009 x-ray reports.  Additionally, effusion was not 
listed as a symptom in a number of other treatment records and x-
ray reports.  As such, the criteria for a rating under Diagnostic 
Code 5258 have not been met.

It is noted that during the course of his appeal, the Veteran 
underwent surgery on his left knee to repair his meniscus.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 a separate 10 percent 
rating may be assigned for the removal of semilunar cartilage 
when the knee remains symptomatic.  It is noted that symptoms may 
include, swelling, popping, locking, giving way sensation or 
catching.  In this case, the Veteran has credibly reported many 
of these symptoms, and from the medical evidence, it seems clear 
that the Veteran's left knee remains symptomatic.  Therefore, a 
10 percent rating is assigned following his post-surgical 
convalescence.

The Board is satisfied that this separate rating is not 
"pyramiding".  38 C.F.R. § 4.14.  The 10 percent rating 
assigned that is currently assigned for arthritis is premised 
primarily on painful motion.  Conversely, the 10 percent rating 
that is be assigned under Diagnostic Code 5259 is based on 
symptoms such as locking, popping and catching.  

In sum, after a careful review of the evidence of record, the 
Board finds that a rating in excess of 10 percent for left knee 
chondromalacia is not warranted for the period prior to January 
8, 2010; but a second 10 percent rating based on removal of the 
semilunar cartilage is warranted from March 1, 2010 and to that 
extent, the Veteran's claim is granted.
Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Evidence of record detailed that the Veteran 
currently works full time as a lift operator.  In addition, the 
RO denied the Veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities in an April 2010 rating decision.  
He did not initiate an appeal of that determination.  Therefore, 
the question of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
 
Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the rating criteria reasonably describe the 
disability level and symptomatology in the Veteran's left knee, 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  The Veteran's 
main complaints were pain, locking, and limitation of motion, all 
of which were covered by the schedular rating criteria.  Thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned scheduler evaluation is, therefore, adequate.  

Furthermore, even if the schedular rating criteria were not 
adequate, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected left knee disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating.  While the Veteran has reported 
missing one day of work every other month due to knee pain, some 
interference is contemplated by the disability ratings that have 
been assigned.
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted. 
 

ORDER

A rating in excess of 10 percent for chondromalacia (arthritis) 
of the left knee is denied.

A separate 10 percent rating for removal of the semilunar 
cartilage is granted from March 1, 2010, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to rating in excess of 
10 percent for right knee chondromalacia patella is warranted.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had a VA examination in May 
2010 to evaluate his service-connected right knee chondromalacia 
patella disability.  During his September 2010 hearing, the 
Veteran testified that he was scheduled to undergo a VA right 
knee laparoscopic procedure to repair a torn meniscus in December 
2010.  VA's statutory duty to assist the Veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, 
following any prescribed post-surgical convalescent period, the 
AMC/RO should arrange for the Veteran to undergo a VA joints 
examination at an appropriate VA medical facility to determine 
the severity of his service-connected right knee disability.

The claims file also reflects that the Veteran has continued to 
receive VA medical treatment for his service-connected right knee 
chondromalacia patella from the VA Medical Center (VAMC) in 
Jackson, Mississippi; however, as the claims file only includes 
treatment records from that provider dated up to June 2010, any 
additional records from that facility should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA inpatient and outpatient 
treatment records pertaining to the service-
connected right knee disability from the 
Jackson VAMC for the period from June 2010 to 
the present.

2.  Once the foregoing development has been 
accomplished to the extent possible, and 
following any mandated post-surgical 
convalescent period, the AMC is to arrange 
for the Veteran to undergo a VA orthopedic 
examination to determine the current nature 
and severity of his service-connected right 
knee disability.  The Veteran's claims folder 
should be made available.  The examiner 
should provide complete range of motion 
studies for the right knee, and should 
determine whether there is any objective 
evidence of instability.

With respect to the right knee, the examiner 
should also indicate whether there is any 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
knee.  If pain on motion is observed, the 
examiner should indicate the point at which 
pain begins.  In addition, after considering 
the Veteran's documented medical history and 
assertions, the examining physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion. 

3.  After completion of the above and any 
additional development deemed necessary, the 
issue of entitlement to rating in excess of 
10 percent for right knee chondromalacia 
patella on appeal should be readjudicated 
with consideration of all applicable laws and 
regulations -specifically to include 
consideration of all of the evidence added to 
the record since the July 2010 SSOC.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate SSOC and be afforded 
the opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


